          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 1 of 13




 1   Brian E. Claypool, Esq., State Bar# 134674
     THE CLAYPOOL LAW FIRM
 2   4 E. Holly Street, Suite 201
     Pasadena, CA 91103
 3   (626) 345-5480 (telephone)
     (626) 787-1042 (fax)
 4

 5

 6   Attorney for Plaintiff,
 7

 8
                               UNITED STATES DISTRICT COURT
 9

10                         NORTHERN DISTRICT OF CALIFORNIA
11

12
     G.G., a minor by and through his   ) Case No.:
13                                      )
     Guardian Ad Litem, Stefanie Gulick;) COMPLAINT FOR DAMAGES
14                                      )
                  Plaintiff,            )   1. Negligence
15                                      )   2. Negligent Supervision and
            vs.                         )       Training
16                                      )   3. Res Ipsa Loquitur
                                        )
17   THE UNITED STATES OF               )
     AMERICA; OPEN DOOR                 ) DEMAND FOR JURY TRIAL
18                                      )
     COMMUNITY HEALTH CENTER, a )
19   federally qualified health center; )
20
     STEFFEN LASSEN; and DOES 1-10, ))
     inclusive                          )
21                Defendants            )
                                        )
22                                      )
23

24

25

26

27

28


                                             - 1 -
                                           COMPLAINT
             Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 2 of 13




 1                                COMPLAINT FOR DAMAGES
 2
              G.G. is a minor by and through his Guardian Ad Litem Stefanie Gulick for his
 3

 4   complaint against Defendants The United States of America and DOES 1-10,
 5   inclusive, allege as follows:
 6
                                         INTRODUCTION
 7

 8            1. This lawsuit seeks compensatory and punitive damages from
 9
     Defendant for the wrongful and negligent conduct of its employees in connection with
10

11
     negligent dental work provided to G.G., resulting in him developing the herpes virus.

12                                            PARTIES
13
              2. At all relevant times, Plaintiff G.G, was a minor individual residing in County
14

15   of Del Norte, California. G.G. sues by and through his natural mother and Guardian
16
     Ad Litem, STEFANIE GULICK.
17

18
              3. At all relevant times, Defendant is the UNITED STATES OF AMERICA

19   (“United States”). The United States operates Open Door Community Health Center, a
20
     federally qualified health center under the Federally Supported Health Centers
21

22   Assistance Act of 1992. At all relevant times, the United States was the employer of
23
     Defendants DOES 1-10. DOES 1-10 are sued in their individual capacity for damages
24
     only.
25

26            4. At all relevant times, Defendant Open Door Community Health Center “Open
27
     Door”, was operating in Del Norte County, California. Open Door was dba as Del
28


                                                 - 2 -
                                               COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 3 of 13




 1   Norte Community Health Dental Clinic. It was the direct employer of Steffen Lassen,
 2
     D.D.S.
 3

 4          5. At all relevant times, Steffen Lassen, D.D.S. was an employee of Open Door
 5   as a dentist.
 6
            6. At all relevant times, Defendants DOES 1-10 were duly appointed federal
 7

 8   employees and/or agents of the United States, subject to oversight and supervision by
 9
     the United States.
10

11
            7. In doing the acts and failing and omitting to act as hereinafter described,

12   Defendants DOES 1-10 were acting on the implied and actual permission and consent
13
     of the UNITED STATES.
14

15          8. At all times mentioned herein, each and every UNITED STATES defendant
16
     was the agent of each and every other UNITED STATES defendant and had the legal
17

18
     duty to oversee and supervise the hiring, conduct and employment of each and every

19   UNITED STATES defendant.
20
            9. The true names of defendants DOES 1 through 10, inclusive, are unknown to
21

22   Plaintiff, who therefore sue these defendants by such fictitious names. Plaintiff will
23
     seek leave to amend this complaint to show the true names and capacities of these
24
     defendants when they have been ascertained. Each of the fictitious named defendants
25

26   is responsible in some manner for the conduct and liabilities alleged herein.
27

28


                                               - 3 -
                                             COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 4 of 13




 1         10. On May 17, 2019, Plaintiff filed a comprehensive and timely claim for
 2
     damages with the UNITED STATES pursuant to applicable sections of the Federal
 3

 4   Tort Claims Act.
 5         11. Plaintiff’s claim was rejected on October 18, 2019.
 6
                                 JURISDICTION AND VENUE
 7

 8         12. This civil action is brought for the redress of alleged wrongful and negligent
 9
     conduct of federal employees and cites the United States as defendant in the action.
10

11
     Jurisdiction is founded on 28 U.S.C. §1346(b).

12         13. Venue is proper in this Court under 28 U.S.C. §§1391(b), 1402(b), because
13
     all incidents, events, and occurrences giving rise to this action occurred in the County
14

15   of Del Norte, California.
16
                    FACTS COMMON TO ALL CLAIMS FOR RELIEF
17

18
           14. Plaintiffs repeat and reallege each and every allegation in paragraphs 1

19   through 13 of this Complaint with the same force and effect as if fully set forth herein.
20
           15. The United States funds and operates Open Door Community Health Center,
21

22   a federally qualified health center under the Federally Supported Health Centers
23
     Assistance Act of 1992. Defendant Open Door Community Health Center “Open
24
     Door”, was dba as Del Norte Community Health Dental Clinic. It was the direct
25

26   employer of Steffen Lassen, D.D.S.
27

28


                                               - 4 -
                                             COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 5 of 13




 1         16. Steffen Lassen (“Lassen”) was a dentist employed at Del Norte Community
 2
     Health Clinic. Plaintiff has it on information and belief that his last day at Open Door
 3

 4   was January 11, 2019.
 5         17. On October 29, 2018, 4-year-old G.G. had a dentist appointment at Del
 6
     Norte Community Health Dental Clinic with Lassen. The appointment was for a cavity
 7

 8   filling on the bottom right side of G.G.’s mouth.
 9
           18. Immediately following the appointment, G.G.’s right side bottom lip was
10

11
     swollen, red, and had a white laceration. The next morning, G.G.’s lip had doubled in

12   size and was black and green.
13
           19. G.G.’s parents took him to the emergency room at Sutter Coast Hospital. ER
14

15   Doctor Aaron Stutz immediately thought it could be herpes and treated it like a cold
16
     sore, prescribing an anti-fungal medication. G.G.’s parents then notified Del Norte
17

18
     Community Health Dental Clinic about G.G.’s condition and were told to go to the

19   clinic to file a formal complaint. A complaint was filed on October 30, 2018 with the
20
     Health side of the clinic because the dental clinic was closed, despite it being a
21

22   weekday.
23
           20. On October 31, 2018, G.G.’s lip was progressively worse. His lip was still
24

25
     swollen, but was now black with a mucus lime green and there was a yellow sack

26   inside his lip and smelled like rotting flesh. G.G. was taken to the emergency room
27
     again. Dr. Stutz was there and stated the herpes looked infected and prescribed an
28


                                               - 5 -
                                             COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 6 of 13




 1   antibiotic. Dr. Stutz warned G.G.’s parents that herpes was contagious so they needed
 2
     to wash their hands very well and keep G.G.’s lip dry. He also instructed they put triple
 3

 4   antibiotic ointment on the lip a few times a day.
 5         21. Following G.G.’s visit to the emergency room, his mother Stefanie Gulick
 6
     (“Gulick”) went to Del Norte Community Health Dental Clinic to follow up with her
 7

 8   complaint. Interesting enough, the dental clinic was closed during business hours.
 9
           22. Later in the day, On October 31, Gulick received a call from the dental
10

11
     manager requesting she take G.G. in for an evaluation. Dr. Lassen spoke with Ms.

12   Gulick when she arrived and attempted to dismiss G.G.’s herpes by stating that it was a
13
     common injury in children who are under anesthesia due to the child biting their lip
14

15   while numb.
16
           23. On November 2, 2018, G.G. saw Suzie Q. Schwarz. She evaluated G.G.’s
17

18
     mouth and took two swabs to be sent to the lab for testing for the HSV-1 and HSV-2

19   (herpes) virus; MRSA; and Staph to determine what was on G.G.’s lip. She prescribed
20
     an antibiotic ointment. Later that same day, the hospital called Ms. Gulick and asked
21

22   she return with G.G. so he could be seen by Dr. Ukatu, a specialist. After conducting
23
     an evaluation, Dr. Ukatu determined G.G. had herpes.
24
           24. On G.G.’s November 5, 2018 follow-up visit with Dr. Schwarz stated that
25

26   G.G. had herpes.
27

28


                                              - 6 -
                                            COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 7 of 13




 1         25. G.G.’s parents and sibling did not have herpes at any time before G.G.
 2
     contracted it. Plaintiff has it on information and belief that G.G. was not directly
 3

 4   exposed to anyone with herpes. G.G. showed signs of developing the herpes virus soon
 5   after his dental visit with Lessen.
 6
                                      FIRST CLAIM FOR RELIEF
 7

 8                                         NEGLIGENCE
 9
                                      (Against All Defendants)
10

11
           26. Plaintiffs repeat and reallege each and every allegation in paragraphs 1

12   through 25 of this Complaint with the same force and effect as if fully set forth herein.
13
           27. The actions and inactions of the Defendants were negligent and reckless,
14

15   including, but not limited to:
16
                  (a) the failure to properly and adequately assess whether employees
17

18
                  and/or other patients were infected with herpes;

19                (b) the negligent failure of employees to use gloves at all times;
20
                  (c) the negligent failure to properly and adequately sanitize equipment,
21

22                including, but not limited to, dental headpieces;
23
                  (d) the negligent failure to properly and adequately sanitize the areas that
24
                  employees and patients come into contact with, including, but not limited
25

26                to counters, trays, and dental charts;
27

28


                                               - 7 -
                                             COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 8 of 13




 1                 (e) the failure to properly train and supervise employees, both
 2
                   professional and non-professional, including Defendants DOES 1-5;
 3

 4                 (f) the failure to ensure that adequate numbers of employees with
 5                 appropriate education and training were available to meet the needs of and
 6
                   protect the health and safety of Plaintiff.
 7

 8           28. As a direct and proximate result of Defendants’ conduct as alleged above,
 9
     and other undiscovered negligent conduct, Plaintiff was caused to suffer severe pain
10

11
     and suffering and ultimately developed the herpes virus which there is not curable.

12   Also as a direct and proximate result of Defendants’ conduct as alleged above, Plaintiff
13
     suffered extreme and severe mental anguish and pain and has been injured in mind and
14

15   body.
16
             29. The United States is liable for the wrongful acts of its employees and
17

18
     Defendants DOES 1-10, inclusive, pursuant to the Federal Tort Claims Act, which

19   provides that the United States is liable for the injuries caused by its employees that
20
     were within the scope of the employment. Said act or omission must be such that the
21

22   United States, if a private person, would be liable to the plaintiff.
23                              SECOND CLAIM FOR RELIEF
24
                          NEGLIGENT SUPERVISION & TRAINING
25                               (Against all Defendants)
26
             30. Plaintiff repeats and realleges each and every allegation in paragraphs 1
27

28
     through 29 of this Complaint with the same force and effect as if fully set forth herein.

                                                - 8 -
                                              COMPLAINT
          Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 9 of 13




 1         31. As a health facility, Open Door expressly and implicitly represented that
 2
     its employees and providers would be properly supervised and trained to protect the
 3

 4   health and safety of its patients.
 5         32. Defendants negligently failed to supervise LESSEN, and DOES Defendants
 6
     allowing them to be able to commit negligent and wrongful acts in the performance of
 7

 8   their duties, causing Plaintiff G.G. to be infected with the herpes virus. Defendants
 9
     further failed to take reasonable measures to ensure its employees were performing
10

11
     proper sanitation of equipment and surfaces that individuals came into contact with.

12         33. At no time during the periods of time alleged did Defendants have in place a
13
     system or procedure to reasonably supervise and train employees in carrying out
14

15   proper sanitation of equipment, surfaces and common areas.
16
           34. Defendants were or had reason to be aware and understand how easily the
17

18
     herpes virus can be transmitted from one person to another in a dental facility. The

19   spreading of the disease is well documented in the dental setting.
20
           35. Defendants’ conduct was a breach of their duties to Plaintiff G.G.
21

22         36. Defendants breached their duty to G.G. by, inter alia, failing to adequately
23
     monitor and supervise Lessen and DOES Defendants. This belief is founded on the
24
     fact that employees, knew or should have known of the ease with which the herpes
25

26   virus could be transmitted in a dental facility and the importance of proper sanitation.
27
           37. As a result of the above-described conduct, Plaintiff G.G. has
28


                                               - 9 -
                                             COMPLAINT
         Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 10 of 13




 1   suffered and continues to suffer great pain of mind and body, shock, emotional
 2
     distress, embarrassment, loss of self-esteem, humiliation, and loss of enjoyment of life;
 3

 4   has suffered and continues to suffer and was prevented and will continue to be
 5   prevented from obtaining the full enjoyment of life; and will incur continued expenses
 6
     for medical and psychological treatment, therapy, and counseling.
 7

 8         38. The United States is liable for the wrongful acts of its employees and
 9
     Defendants DOES 1-10, inclusive, pursuant to the Federal Tort Claims Act, which
10

11
     provides that the United States is liable for the injuries caused by its employees that

12   were within the scope of the employment. Said act or omission must be such that the
13
     United States, if a private person, would be liable to the plaintiff.
14

15                               THIRD CLAIM FOR RELIEF
16                                   RES IPSA LOQUITUR
17                                   (Against all Defendants)
18         39. Plaintiff repeats and realleges each and every allegation in paragraphs 1
19
     through 38 of this Complaint with the same force and effect as if fully set forth herein.
20

21         40. Plaintiff G.G. entered Del Norte Community Health Dental Clinic as a
22   healthy little boy. There was no history of sores, or any other symptoms associated
23
     with the herpes virus. Following his dental visit, G.G. immediately exhibited signs that
24

25   something was wrong. His right side bottom lip was swollen, red, and had a white
26
     laceration. The next morning, G.G.’s lip had doubled in size and was black and green.
27

28

                                                - 10 -

                                              COMPLAINT
         Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 11 of 13




 1   The emergency room doctor believed G.G. to have herpes. Test results received within
 2
     the week confirmed G.G. had herpes.
 3

 4         41. Ordinarily, a healthy individual being treated at a dentist’s office, like G.G.,
 5   who immediately afterwards exhibits signs of developing the herpes virus would not
 6
     have contracted the virus from something or someone at the dentist’s office, unless
 7

 8   someone was negligent.
 9
           42. The harm suffered by G.G., was caused by unsanitary equipment, surface
10

11
     areas, or employees, all of which were under Defendants’ exclusive control.

12         43. G.G.’s conduct did not contribute to the harm he suffered. G.G. only went to
13
     the dental office to have a cavity filled and then home. Following the dental visit,
14

15   G.G.’s right side bottom lip was swollen, red, and had a white laceration. The next
16
     morning, G.G.’s lip had doubled in size and was black and green. The emergency
17

18
     room doctor opined that G.G. had herpes. Test results later confirmed this.

19         44. The United States is liable for the wrongful acts of its employees and
20
     Defendants DOES 1-10, inclusive, pursuant to the Federal Tort Claims Act, which
21

22   provides that the United States is liable for the injuries caused by its employees that
23
     were within the scope of the employment. Said act or omission must be such that the
24
     United States, if a private person, would be liable to the plaintiff.
25

26

27

28

                                                - 11 -

                                              COMPLAINT
Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 12 of 13
Case 3:20-cv-02690-MMC Document 1 Filed 04/17/20 Page 13 of 13
